EXHIBIT BUCKEYE VENTURES, INC. (BEYV.OB) ANNOUNCES NAME CHANGE TO ENERGY KING, INC. SAN DIEGO, CA – (BUSINESS WIRE) February 25, 2008 – Buckeye Ventures, Inc., (BEYV.OB), a residential Heating Ventilation and Air Conditioning (HVAC) services company, is pleased to announce that it has changed its name to Energy King, Inc., effective immediately. The Board of Directors and a majority of shareholders of Buckeye Ventures, Inc., resolved to change its name to Energy King, Inc. “The name Energy King better reflects the scope of services provided by our company. The Energy
